 Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 1 of 7 Page ID #:39


   PACIFIC TRIAL ATTORNEYS
 1 A Professional Corporation
   Scott J. Ferrell, Bar No. 202091
 2 sferrell@pacifictrialattorneys.com
   4100 Newport Place Drive, Ste. 800
 3 Newport Beach, CA 92660
   Tel: (949) 706-6464
 4 Fax: (949) 706-6469

 5   Attorneys for Plaintiff
 6
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 7     A Limited Liability Partnership
       Including Professional Corporations
 8 GREGORY F. HURLEY, Cal. Bar No. 126791
   ghurley@sheppardmullin.com
 9 MICHAEL J. CHILLEEN, Cal. Bar No. 210704
   mchilleen@sheppardmullin.com
10 650 Town Center Drive, 4th Floor
   Costa Mesa, California 92626-1993
11 Telephone: 714.513.5100
   Facsimile: 714.513.5130
12
     Attorneys for Defendant,
13   TOMMY BAHAMA GROUP, INC.
14
                                     UNITED STATES DISTRICT COURT
15
                                 CENTRAL DISTRICT OF CALIFORNIA
16

17
     ADELFO CERAME, JR., an individual,              Case No. 2:18-cv-07496 FMO (MAAx)
18                                                   Assigned to Hon. Fernando M. Olguin
                        Plaintiff,
19                                                   JOINT RULE 26(f) REPORT
                        vs.
20
     TOMMY BAHAMA GROUP, INC., a                     Complaint filed: August 23, 2018
21   Delaware corporation; and DOES 1 – 10,          Trial date: Not assigned
     inclusive,
22
                        Defendants.
23

24

25

26
27

28

     SMRH:488134270.1                            -- 1 --
Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 2 of 7 Page ID #:40



1            On October 16, 2018, counsel for Plaintiff, Adelfo Cerame, Jr. (“Plaintiff”) and
2    Defendant Tommy Bahama Group, Inc., a Delaware corporation (“Defendant”) (collectively
3    with Plaintiff, the “Parties”), met and conferred in accordance with Rule 26(f) of the Federal
4    Rules of Civil Procedure and the Court’s Scheduling Conference Order dated September 21,
5    2018, and hereby submit this Joint Report.
6            a. Statement of the Case:
7            Plaintiff Adelfo Cerame, Jr. is a disabled, mobility-impaired person who requires
8    a wheelchair for mobility. Defendant, Tommy Bahama Group, Inc., conducts business
9    in the State of California at Tommy Bahama Brea Mall.                 Plaintiff encountered
10   numerous physical barriers that prevented him from equally accessing the Tommy
11   Bahama Brea Mall’s facilities, goods, services, and accommodations in his wheelchair
12   that are available to able-bodied customers.
13           Plaintiff’s Complaint alleges two causes of action for violations of the Americans
14   with Disabilities Act and the Unruh Civil Rights Act. Plaintiff seeks a preliminary and
15   permanent injunction pursuant to 42 U.S.C. § 12181 et seq. and the Unruh Civil Rights
16   Act, California Civil Code § 51 et seq., to make Defendant’s facilities at issue readily
17   accessible to and usable by disabled patrons, as well as the statutory minimum damages
18   of $4,000 per violation pursuant to section 52(a) of the California Civil Code. Once all
19   discovery information is obtained, such information should allow Plaintiff to prepare
20   more specific damage calculations.
21           Defendant denies Plaintiff’s allegations and denies that Plaintiff is entitled to any
22   relief whatsoever.
23           b. Subject Matter Jurisdiction:
24           This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §
25   1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under the Americans with
26   Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181 et seq., and supplemental
27   jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s pendent claims under the
28

     SMRH:488134270.1                             -- 2 --
Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 3 of 7 Page ID #:41



1    California Unruh Civil Rights Act, Cal. Civil Code § 51 et seq. (“Unruh Act”). There
2    are no issues regarding jurisdiction or venue and no parties remain to be served.
3            c. Legal Issues:
4            Plaintiff: Plaintiff alleges that Defendant’s failure to accommodate Plaintiff’s
5    disability is in violation of the ADA, 42 U.S.C §12181, et seq. and the Unruh Civil
6    Rights Act, Cal. Code, § 51, which prohibits discrimination on the basis of disability by
7    “all business establishments of every kind whatsoever.” Tommy Bahama Brea Mall is a
8    place of public accommodation under the Americans with Disabilities Act, 42 U.S.C.
9    Section 12181(7)(F) (the ADAAG”).
10           Defendant: Defendant believes the key legal issues are whether Plaintiff lacks
11   standing and whether his claims are/will be moot.
12           d. Parties, Evidence, etc.:
13           Plaintiff: Plaintiff’s parties, percipient witnesses and evidence known at this time
14   are: Adelfo Cerame, Jr., Defendant’s employees with knowledge of Defendant’s
15   facilities at issue, the accessibility to patrons therein, the design and schematics at the
16   respective facilities, and the placement of merchandise and display racks therein; and
17   such other employees or agents of Defendant with knowledge of the relevant facts.
18           Defendant:        Defendant’s employees who work at the subject store have
19   information regarding its accessibility and current condition.
20           e. Insurance: (Whether there is insurance coverage and the extent of such
21   coverage)
22           Plaintiff is unaware of any insurance agreements under which an insurance
23   company may be liable to satisfy part or all of a judgment that may be entered in the
24   action or to indemnify or reimburse for payments made to satisfy the judgment.
25   Defenant is not aware of any insurance policy that would cover Plaintiff’s claims.
26           f.         Magistrate Judge:
27           The Parties will not consent to a magistrate judge for all purposes, including trial.
28   ///

     SMRH:488134270.1                            -- 3 --
Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 4 of 7 Page ID #:42



1            g. Discovery:
2            Plaintiff: Plaintiff anticipates needing discovery regarding the material charging
3    allegations in the Complaint and the defenses raised in the Answer. Plaintiff does not
4    believe that discovery should be phased. Plaintiff proposes the following discovery
5    plan:
6                       A. Each side shall be permitted to serve up to 25 Requests for Production,
7            25 Requests for Admission, and 25 Interrogatories.
8                       B. Each side shall be permitted to take three depositions of percipient
9            witnesses as well as the depositions of any disclosed experts;
10                      C.   Plaintiff is not aware of any ESI, but proposes that standard
11           procedures be undertaken to preserve ESI and that any responsive ESI be
12           produced in its native form.
13           Plaintiff proposes that discovery should be completed no later than June 1, 2019.
14   Based on a discovery deadline of June 1, 2019, Plaintiff proposes that non-expert fact
15   discovery conclude on January 30, that the parties exchange the expert disclosures
16   required by Federal Rule of Civil Procedure 26(a)(2) on February 1, with expert
17   depositions to be completed by March 30, 2019.
18           Defendant: Defendant intends to conduct discovery regarding Plaintiff’s claims
19   for injunctive relief and damages, Plaintiff’s litigation history, Plaintiff’s standing, and
20   the barriers Plaintiff allegedly encountered. Defendant does not believe there is any
21   reason to impose any limitations on the discovery allowed and proposes to follow the
22   default rules. Defendant proposes the following discovery deadlines:
23           Completion of non-expert discovery: March 29, 2019
24           Expert disclosures: February 1, 2019
25           Rebuttal expert disclosures: March 18, 2019
26           Completion of expert discovery: June 1, 2019
27   ///
28   ///

     SMRH:488134270.1                               -- 4 --
Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 5 of 7 Page ID #:43



1            h. Motions:
2            The parties do not anticipate any motions to add other parties or claims, amended
3            pleadings, transfer venue, etc.
4            i. Class Certification:
5            Not applicable. In addition, the parties agree that the case is not complex and
6    does not require the Manual on Complex Litigation.
7            j. Dispositive Motions:
8            The parties propose a cut-off date of 45 days before trial to hear any dispositive
9    motions. Plaintiff anticipates filing a dispositive motion on the issue of liability and
10   statutory      damages.   Defendant       anticipates   filing   a   motion    for   summary
11   judgment/adjudication with respect to all of Plaintiff’s claims.
12           k. Settlement/Alternative Dispute Resolution (ADR):
13           No settlement discussions have occurred to date. The parties are agreeable to a
14   Panel Mediator with mediation to be completed by July 15, 2019. The parties are not
15   agreeable to private mediation or proceeding before a magistrate.
16           l. Pretrial Conference and Trial:
17           The parties propose that a Final Pre-Trial Conference be set for 15 days prior to
18   trial. The parties propose that the matter be set for trial in September of 2019.
19           m. Trial Estimate:
20           Plaintiff’s estimates a five (5) day trial by jury. Plaintiff estimates four (4)
21   witnesses. Defendant estimates a four day trial by jury. Defendant estimates three to
22   four witnesses.
23           n. Trial Counsel:
24           Scott J. Ferrell, Esq. for Plaintiff.      Greg Hurley and Michael J. Chilleen for
25   Defendant.
26           o. Independent Expert or Master:
27           The parties do not believe an independent expert or special master is required.
28   ///

     SMRH:488134270.1                              -- 5 --
Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 6 of 7 Page ID #:44



1            p. Other Issues:
2            None at this time.
3

4    Dated: October 18, 2018           PACIFIC TRIAL ATTORNEYS, APC
5

6                                      By: /s/Scott J. Ferrell
                                       Scott. J. Ferrell
7                                      Attorney for Plaintiff
8
     Dated: October 18, 2018           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
9

10
                                       By: /s/ Michael J. Chilleen
11
                                       Michael J. Chilleen
12                                     Attorney for Defendant
13

14

15           I, Scott J. Ferrell, hereby certify that the content of this document is acceptable to
16   all persons required to sign this document and that I obtained the authorizations
17   necessary for the electronic signatures of all parties for this document.
18
                                                             /s/ Scott J. Ferrell
19                                                              Scott J. Ferrell
20

21

22

23

24

25

26
27

28

     SMRH:488134270.1                            -- 6 --
 Case 2:18-cv-07496-FMO-MAA Document 13 Filed 10/18/18 Page 7 of 7 Page ID #:45



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on October 18, 2018, I electronically filed the foregoing
 3   JOINT RULE 26(f) REPORT with the Clerk of the Court using the CM/ECF system
 4   which will send notification of such filing via electronic mail to all counsel of record.
 5

 6                                                         /s/ Scott J. Ferrell
                                                              Scott J. Ferrell
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     SMRH:488134270.1                           -- 1 --
